SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1255
CA 12-02062
PRESENT: SMITH, J.P., FAHEY, CARNI, VALENTINO, AND WHALEN, JJ.


CHARTER ONE BANK, FSB, SUCCESSOR BY MERGER
TO ALBANK, FSB, PLAINTIFF-RESPONDENT,

                      V                           MEMORANDUM AND ORDER

RICHARD F. MILLS, DEFENDANT-APPELLANT,
ET AL., DEFENDANTS.
(APPEAL NO. 3.)


RICHARD F. MILLS, DEFENDANT-APPELLANT PRO SE.

HARRIS BEACH PLLC, PITTSFORD (JOHN A. MANCUSO OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Genesee County (Robert
C. Noonan, A.J.), rendered October 10, 2012. The order denied the
motion of defendant Richard F. Mills to vacate a default judgment of
foreclosure.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same Memorandum as in Charter One Bank v Mills ([appeal No. 1]
___ AD3d ___ [Dec. 27, 2013]).




Entered:    December 27, 2013                   Frances E. Cafarell
                                                Clerk of the Court